DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 21, 2021 has been entered.

Response to Amendment
By Applicant’s amendment filed on October 21, 2021 claim 1 has been amended.  Claim 18 is canceled.  Claims 1-17 are currently pending and presented for examination.

Response to Arguments
Applicant’s arguments and declaration under 37 CFR 1.132 filed on October 21, 2021 with respect the rejection under 35 USC 103 have been fully considered but are found not persuasive.
Applicant argues that neither Price, Simon nor Senn-Bilfinger have any relevance in the reduction of lipofuscin in the eye.  Applicant argues that Price teaches a different reason for the use of proton pump inhibitors which requires that gastric acid exists in the organ and that a proton pump inhibitor is needed to inhibit the H,K-ATPase system, or an antacid.  Applicant argues that Simon and Senn-Bilfinger are also related to the action of proton pump inhibitors for binding the gastric H, K-ATPase for inhibition of gastric acid secretion and gastric and intestinal protection.  Applicant argues that the instant invention is directed to the elimination of the accumulated lipofuscin.  Applicant argues that the Herman reference provides evidence that the H+/K+ ATPase system is not operating in the eye.
With respect to Applicant’s argument regarding lipofuscin, it is maintained that the claimed limitation of “wherein the administered medication interacts with the lipofuscin accumulated in the retinal pigment endothelial cells causing removal” is a mechanism of action that will inherently occur by administration of the same compounds as claimed to a subject.  Simon and Senn-Bilfinger specifically teach the same compounds as claimed and as such administration of the same compounds will inherently have the same effects as claimed.
In the instant case, the rejected claims are drawn to a method of treating a patient suffering from an eye disease caused by lipofuscin accumulated in retinal 
Price et al. renders obvious treating macular degeneration which is a disease or condition characterized by aberrant vascularization comprising the administration of a proton pump inhibitor (see claims 21 and 22 of Price et al.).  Although Price et al. does not teach a compound of formula I, I* or I** as claimed in the instant claims, Price et al. teaches that the proton pump inhibitors are compounds that inhibit or suppress gastric acid secretion by inhibition of the H+-K+ ATPase enzyme system [00103].  Price et al. teaches that suitable proton pump inhibitors include esomeprazole, omeprazole, lansoprazole, etc. [00104].
Simon et al. teaches that soraprazan is reversible inhibitor of the H,K-ATPase and is purely K+ competitive (page 867).  Simon et al. demonstrates that soraprazan is a highly potent inhibitor of gastric H,K-ATPase (page 870).  Simon et al. further demonstrates soraprazan is highly selective for H,K-ATPase and inhibits H,K-ATPase immediately without a lag phase (page 871).  Simon et al. further demonstrates that soraprazan is superior over esomeprazole in terms of onset of action and the extent and duration of pH elevation (pages 871-872 and abstract).
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Price et al. which teaches a method of treating or preventing a disease or condition characterized by aberrant 2 antagonist or active metabolite thereof, or antacid, such as esomeprazole, with the teachings of Price et al. which teaches that soraprazan is a highly potent inhibitor of gastric H,K-ATPase that is superior over esomeprazole in terms of onset of action and the extent and duration of pH elevation.  Thus, an ordinary skilled artisan would have been motivated to use soraprazan in the methods of Price et al. as a proton pump inhibitor which suppresses gastric acid secretion by inhibition of the H+-K+ ATPase enzyme system with a reasonable expectation of similar or improved success since Simon et al. teaches that soraprazan has improved properties as compared to the proton pump inhibitors, i.e. esomeprazole, specifically recited in Price et al.  It is prima facie obvious to substitute one known compound for another known compound used for the same purpose to achieve predictable results. Accordingly, at the time of the instant invention, it would have been obvious and within the purview of an artisan practicing the invention to substitute soraprazan for the proton pump inhibitors listed in Price et al. with a reasonable expectation success.  Thus, the cited prior art teachings render obvious a method of treating aged related macular degeneration comprising the administration of soraprazan.
Senn-Bilfinger teaches the same tetrahydropyridoether compounds of formula (I) as claimed in claim 18 of the instant application, having the same core structure as well as the same R1, R2a, R2b, R3a, and R3b substituents (abstract and pages 1-6 and 10).  Senn-Bilfinger further teaches suitable salts of compounds of formula I are especially all 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art in view of the teachings of Price et al. and Simon et al. to administer the compounds of Senn-Bilfinger for the treatment of macular degeneration since the compounds of Senn-Bilfinger have similar structures as soraprazan and thus one would expect similar properties and functions as soraprazan and thus the compounds would have been expected to have a similar utility as disclosed in the prior art for the treatment of macular degeneration.
Thus, the combination of references renders obvious the administration of compounds of formula I, I*, or I** for the treatment of macular degeneration which is a disorder as claimed that is caused by lipofuscin accumulated in retinal pigment endothelium cells.  
Although the prior art of record does not teach or suggest that the compounds will interact with the lipofuscin accumulated in the retinal pigment endothelial cells causing removal, said effects will necessarily occur by following the teachings and suggestions of the prior art and administering soraprazan and other compounds of formula I, I*, or I** for the treatment of macular degeneration since a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  Thus, administration of the same compound for the same purpose of treating macular 
In response to applicant's argument that the references fail to teach control of lipofuscin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, Applicant’s evidence that H,-K+ ATPase enzyme system does not operate in the eye is irrelevant to the rejection of record since the teachings of Price do not require the H,-K+ ATPase enzyme system to operate in the eye. Thus, Applicant’s reason to employ a proton pump inhibitor such as soraprazan for the treatment of macular degeneration is different from the prior art's reason, however, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus, even though the prior art does not appreciate that the proton pump inhibitor will interact with the lipofuscin accumulated in RPE cells causing lipofuscin removal, since the prior art renders obvious administering a proton pump inhibitor such as soraprazan and other compounds of formula I, I* and I** for the treatment of macular degeneration for other reasons, the claims are rejected. Furthermore, Applicant’s claims do not exclude the administration of additional components, and thus the cited prior art teachings render obvious the administration of a medication comprising a compound of formula I (soraprazan) or other compounds of formula I, I* or I** for the treatment of a 
Applicant further argues that the specification gives general and specific dosing information and additional dosing information found to be effective was 40 g/eye or higher in mice with Stargardt’s disease.
This argument is found not persuasive since Applicant has not provided any evidence that the amounts taught in the prior art for inhibiting gastric H,-K+ ATPase will not also interact with the lipofuscin accumulated in RPE cells causing lipofuscin removal.  Moreover, Price et al. specifically teaches oral administration of the proton pump inhibitor.  Claims 1-14 of the instant application do not exclude oral administration of the active ingredient.  Moreover, paragraph [0070] of the instant specification states that the compounds can be administered orally.  Thus, it is clear that oral administration (which is taught in Price) of the claimed compounds will have the effect as claimed which results in interaction with the lipofuscin accumulated in RPE cells causing lipofuscin removal.  
However, upon further consideration the rejection of claims 15-17 is hereby withdrawn since Price teaches oral administration of the proton pump inhibitor and does not teach or suggest any of the routes of administration as claimed in claims 15-17 of the instant application.  
In addition, Applicant’s amendment to claim 1 is found not persuasive in overcoming the rejection of record since for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by consisting essentially of’ language.”).
In addition, even if the claim recited “consisting of” instead of “consisting essentially of” in the body of the claim, this would still be ineffective to overcome the rejection of record.  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Thus, for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and detailed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price et al. WO 2007/142626 A1 in view of Simon et al. (JPET, volume 321, pages 866-874, 2007) and Senn-Bilfinger WO 00/17200 (provided on IDS dated April 11, 2016).
Claims 1-14 of the instant application claim a method of treatment of a patient suffering from an eye disease caused by lipofuscin accumulation in retinal pigment endothelium (RPE) cells comprising the administration of a medication comprising a compound of formula I, I*, or I** in a suitable amount such as soraprazan (7R, 8R, 9R)-2,3-Dimethyl-8-hydroxy-7-(2-methoxyethoxy)-9-phenyl-7,8,9,10-tetrahydro-imidazo [1,2-h] [1,7]naphthyridine.  The cited claims are being examined for treating a patient suffering from macular degeneration since on page 5 of the instant specification it is stated that macular degeneration in both forms is associated with an accumulation of lipofuscin and melano-lipofuscin (see paragraph [0011]).
With respect to Applicant’s newly added limitation in claim 1, the examiner respectfully points out that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by consisting essentially of’ language.”).
Price et al. teaches methods for increasing the bioavailability of thiomolybdate and thiotungstate compounds by the combined administration of a thiomolybdate or thiotungstate compound and a proton pump inhibitor, H2 receptor antagonist or active metabolite thereof, or antacid wherein said method can be used to improve the treatment of diseases associated with aberrant vascularization, copper metabolism disorders, neurodegenerative disorders, obesity, inflammatory disorders, and fibrotic diseases [001].  Price et al. further teaches a method of treating or preventing a disease or condition characterized by aberrant vascularization in a patient comprising the steps of administering to the patient an effective amount of a thiomolybdate or thiotungstate 2 antagonist or active metabolite thereof, or antacid, wherein the disease or condition includes age related macular degeneration [0026].  Price et al. teaches that aberrant vascularization includes abnormal neovascularization such as the formation of new blood vessels, larger blood vessels, more branched blood vessels and any other mechanism leading to an increased blood carrying capacity to a diseased tissue or site [00147].  Price et al. specifically teaches that preferred diseases characterized by aberrant vascularization include cancer, macular degeneration and rheumatoid arthritis [00148].
Price et al. further teaches that the proton pump inhibitors are compounds that inhibit or suppress gastric acid secretion by inhibition of the H+-K+ ATPase enzyme system [00103].  Price et al. teaches that suitable proton pump inhibitors include esomeprazole, omeprazole, lansoprazole, etc. [00104].
Price et al. does not teach soraprazan or another compound of formula I, I*, or I**.
Simon et al. teaches that soraprazan is reversible inhibitor of the H,K-ATPase and is purely K+ competitive (page 867).  Simon et al. demonstrates that soraprazan is a highly potent inhibitor of gastric H,K-ATPase (page 870).  Simon et al. further demonstrates soraprazan is highly selective for H,K-ATPase and inhibits H,K-ATPase immediately without a lag phase (page 871).  Simon et al. further demonstrates that soraprazan is superior over esomeprazole in terms of onset of action and the extent and duration of pH elevation (pages 871-872 and abstract).
2 antagonist or active metabolite thereof, or antacid, such as esomeprazole, with the teachings of Price et al. which teaches that soraprazan is a highly potent inhibitor of gastric H,K-ATPase that is superior over esomeprazole in terms of onset of action and the extent and duration of pH elevation.  Thus an ordinary skilled artisan would have been motivated to use soraprazan in the methods of Price et al. as a proton pump inhibitor which suppresses gastric acid secretion by inhibition of the H+-K+ ATPase enzyme system with a reasonable expectation of similar or improved success since Simon et al. teaches that soraprazan has improved properties as compared to the proton pump inhibitors, i.e. esomeprazole, specifically recited in Price et al.  It is prima facie obvious to substitute one known compound for another known compound used for the same purpose to achieve predictable results. Accordingly, at the time of the instant invention, it would have been obvious and within the purview of an artisan practicing the invention to substitute soraprazan for the proton pump inhibitors listed in Price et al. with a reasonable expectation success.  Thus the cited prior art teachings render obvious a method of treating aged related macular degeneration comprising the administration of soraprazan.

Senn-Bilfinger further teaches that the invention relates to medicaments which contain one or more tetrahydropyridoether compounds of formula I and/or their pharmacologically tolerable salts (page 15 paragraph 7).  Senn-Bilfinger further teaches that the medicaments are prepared by processes known in the art and as medicaments, the pharmacologically active compounds can be combined with suitable pharmaceutical auxiliaries or excipients in the form of tablets, capsules, solutions, emulsions, suspensions, etc. (page 15 paragraph 8).  Senn-Bilfinger teaches that the active compounds can be administered orally, parenterally or percutaneously (page 16).  It is further taught that the compounds can be administered in a daily dosage of about 0.01 to about 20 mg/kg of body weight (page 16).  Senn-Bilfinger teaches that the compounds exhibit a marked inhibition of gastric acid secretion and an excellent gastric acid intestinal protective action in humans (page 15 paragraph 1).  
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art in view of the teachings of Price et al. and Simon et al. to administer the compounds of Senn-Bilfinger for the treatment of macular degeneration since the compounds of Senn-Bilfinger have similar structures as 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim 1-14 are rejected.  Claims 15-17 are objected.  Claim 18 is cancelled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM